office_of_chief_counsel internal_revenue_service memorandum number release date cc pa postn-134261-08 uilc date date to duane thomas collection policy field payment compliance from peter j devlin branch chief procedure administration subject sale of property following detl and cdp rights this chief_counsel_advice responds to your date request for assistance this advice may not be used or cited as precedent issues how do post-seizure collection_due_process rights affect the sale process following a seizure of tangible_property under a disqualified employment_tax levy conclusions after a disqualified employment_tax levy detl is served the taxpayer is given an opportunity for a collection_due_process cdp hearing when appeals receives a detl case it should promptly confirm whether the detl was proper under the law if the detl was not proper appeals must contact the client to discuss the matter at the cdp hearing the taxpayer may among other things challenge the appropriateness of collection actions and or offer collection alternatives bond oic ia etc sec_6330 ii iii although there are no legal restrictions against the continuation of the sale of tangible_property seized under a detl if the taxpayer raises a non-frivolous argument addressing either of these issues and requests a stay of the sale appeals should exercise its discretion in determining whether to stay the sale if a notice of sale has been published at the time the taxpayer requests the stay of sale the sale may be adjourned for up to one month from the original date of sale sec_301 c postn-134261-08 law and analysis sec_6330 was amended by the small_business and work opportunity tax act of to permit a levy to collect employment_taxes without giving a taxpayer a pre-levy cdp_notice if the levy is a detl a detl is a levy to collect employment_tax when the person subject_to the levy has requested a hearing under sec_6330 with respect to unpaid employment_taxes arising in the two year period prior to the taxable_period for the current levy sec_6330 we believe the detl provisions were enacted in order for the service to more effectively deal with tax pyramiders who are using multiple cdp hearings to merely delay collection there are three situations where a taxpayer would have a right to a post-seizure cdp proceeding the first situation occurs where the service has made a finding under the last sentence of sec_6331 that the collection of tax is in jeopardy the second situation occurs when a levy is served upon a state to collect a federal tax_liability from a state tax_refund and the third situation occurs when a detl is served sec_6330 sec_6330 does not address the sale of the property following a detl seizure if there is a jeopardy_levy or assessment sec_7429 provides for administrative and judicial review of the actions of the service the taxpayer will also have an opportunity to request a cdp hearing under sec_6330 the provisions of sec_7429 are not applicable to property seized under a detl not a jeopardy_levy or assessment congress also enacted sec_6863 which provides provisions for a stay of sale of property seized following a jeopardy_assessment pending a tax_court decision a similar provision was not enacted for detls when tangible_property is seized from a taxpayer the collection process is not concluded until the property is sold sec_6331 and sec_6335 once property is seized notice of the seizure must be given to the owner of the property as soon as practicable sec_6335 after notice of seizure is given notice of the sale must likewise be given as soon as practicable sec_6335 the sale must then take place not less than days nor more than days from the time notice of sale is given sec_6335 if an adjournment of the sale best serves the interest of the united_states or the taxpayer the sale may be adjourned for no more than one month after the date fixed in the original notice of sale sec_301_6335-1 if the property is not sold within the time frame prescribed by the code and regulations the property is released to the owner of the property see sec_301_6335-1 44_f3d_795 9th cir it may be possible for the taxpayer to voluntarily waive the said statutory and regulatory requirements id pincite dicta suggests that that a taxpayer may stipulate to a delay beyond the one month adjournment in sec_301_6335-1 presently the service does not have any procedures in place to effectuate a waiver postn-134261-08 the taxpayer is given an opportunity for a cdp hearing within a reasonable_time after the detl sec_6330 there are no legal restrictions against the sale of property seized under a detl it is our position that the tax_court in a cdp proceeding has no jurisdiction to review the service’s detl seizure and sale procedures and actions if the court was to review the levy action the sole focus of the court should be whether appeals abused its discretion in deciding that future levies for the detl module may proceed during the cdp hearing appeals must consider collection alternatives and any challenges to the appropriateness of the collection action such as whether the taxpayer has previously requested a cdp hearing for employment_taxes in the two years prior to the current levy period sec_6330 if the taxpayer raises non-frivolous arguments such as a collection alternative or challenges the appropriateness of the collection action and requests a stay of sale of the seized property while discussions take place appeals should exercise its discretion in determining whether to stay the sale if the taxpayer does not request a stay of sale but appeals determines that the detl was not appropriate appeals should immediately contact the client however since we believe the purpose of a detl is to prevent tax pyramiders from using multiple cdp hearings to delay collection the general_rule should be that sales will not be delayed if appeals determines that they would like to stay a sale they should look at factors such as past compliance history of the taxpayer including history of submission of collection alternatives and compliance as with jeopardy levies if the property is perishable or the cost of storing and maintaining the property will reduce the net_proceeds appeals should take this into consideration when determining whether to stay the sale where only frivolous arguments are being raised or the taxpayer has a history of defaulting with respect to collection alternatives the sale should not be stayed if the notice of sale has already been published the sale can be adjourned for no more than one month after the original sale date as stated above it may be possible for a taxpayer to waive the one month requirement case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
